ON REHEARING
Decided April 11, 1932
BY THE COURT
We have considered the question of rents. We have reached the conclusion that payment of the rent as tendered up to the time of the commencement of the action should be provided for in the journal entry. The balance of the rent should be left for determination by the Court of Common Pleas in the case wherein an issue is tendered as to such rental. The judgment entry as presented should be so modified as to include a disposition of the rentals up to the time of the commencement of the action.
Judgment accordingly.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.